DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the numbering of the claims is improper. Claim 8 is omitted from the claim set and only claims 1-7 and 9-11 are present. As such, the claims will be addressed on the merits below; however, correction of numbering for the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoellner, US Patent Publication No. 2011/0232147.

Regarding claim 2, Zoellner further discloses the force sensing device includes a telescopic device having moving parts (10 and 4/13) that move relative to one another by an amount based on the force applied from the handle (figures 4A and 4B show how 10 moves relative to 4 in 13 while 7 indicates force applied and moves with 10).  
Regarding claim 3, Zoellner further discloses the force sensing device includes a spring (9), and a gauge (5) that gauges an amount of movement of the moving parts that move relative to one another, the gauge being calibrated (via 12 as disclosed in [0021]) to display an amount of force ([0016 and 0018] detail how the amount of force is indicated)
Regarding claim 4, Zoellner further discloses the moving parts include a first rod (2 and 10) that fits inside inner surfaces (13) of a second tube (4), and a spring (9) between the first rod and the second tube.  
Regarding claim 5, Zoellner further discloses the force sensing device is formed by a spring (9).

Regarding claim 10, Zoellner further discloses the gauge is calibrated to display pounds of force ([0018], for example, discloses 0-80 lbs of pressure being indicated)

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley, US Patent No. 481,887.
Regarding claim 1, Beardsley discloses a bullet loading device (figures 5 and 6 for example) comprising: a bullet packing structure (2), having a first end shaped for packing a bullet into a barrel of a rifle, said bullet packing structure including a cylindrical rod (figure 5) and being of a size that enables the bullet packing structure to fit within the barrel of the rifle (the structure of Beardsley is not necessarily shown to scale with regards to a firearm barrel but is, at a minimum, capable of fitting in a barrel and being used to pack a bullet in a barrel); a handle (3); and a force sensing device (4, 17, 15 and 14 inter alia), connected between the handle and the bullet packing structure (figures 5 and 6), and measuring the amount of force applied by the handle to the bullet packing structure (page 2 column 1 paragraph 4 disclose the 
Regarding claim 2, Beardsley further discloses the force sensing device includes a telescopic device having moving parts that move relative to one another by an amount based on the force applied from the handle (2 moves within 3 and pounds of force are indicated as detailed in paragraph 4 of column 1 on page 2).

Regarding claim 4, Beardsley further discloses the moving parts include a first rod (2) that fits inside inner surfaces of a second tube (inner chamber of 3), and a spring (4) between the first rod and the second tube.  
Regarding claim 5, Beardsley further discloses the force sensing device is formed by a spring (4)
Regarding claim 10, Beardsley further discloses the gauge is calibrated to display pounds of force (paragraph 4 of column 1 on page 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoellner in view of Tepavac et al., hereafter Tepavac, US Patent Publication No. 2010/0314100.
Regarding claim 7, Zoellner discloses a force sensing device which uses electronic means such as a load cell or strain gauge but does not specifically disclose a torque gauge. .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley in view of Hunsaker, US Patent Publication No. 2013/0061507.
Regarding claim 9, Beardsley discloses a force sensing device for loading a firearm but does not specifically disclose the sensing device screws onto the bullet packing device. Nonetheless, Hunsaker teaches a muzzle loading device in which a bullet packing device 14 and a handle or knob 17 configured to be releasably coupled to the shaft as by internal threads for example in [0067].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the connection between the piston 10 and ramrod 2 of Beardsley to be a threaded connection similar to that as taught by Hunsaker in order to securely attach the ramrod to the handle and provide reliable tactile feedback to the user when the ramrod is seated, allow the user to withdraw the ramrod with the handle, etc.
Regarding claim 11, Zoellner as modified by Hunsaker further discloses the bullet packing structure, has a first end shaped (Hunsaker, jag 22) for packing a bullet into a barrel of a rifle muzzleloading rifle (Beardsley discloses a ramrod for loading a firearm and Hunsaker further teaches a ramrod and bullet seat in the barrel in figure 7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641